Martin, J.
delivered the opinion of the court. This ⅛ an appeal from the judgment of the Court of Probates, decreeing partition of the estate, and that the plaintiffs have one half of the property, in the possession of their father at their mothers’ death, and the defendant one half of the acquess and gains, during the marriage—the balance of the estate to be divided among all the children.
This is no final judgment—for the partition must be made afterwards and homologated.— Civil Code 1296-9. ’Till the homologation then every party has a right to draw the attention of the Court of Probates to any injury done him.
Were we to affirm the judgment,, the case might return to us a second time; this would create delay. We think the appeal was premature ; i t is therefore ordered that it be dismissed with costs.